DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As previously noted, applicant has perfected the foreign priority and therefore, for purposes of prior art, these claims are entitled to the benefit of January 30, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,473,901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed March 14, 2022, with respect to the 112 rejection of claim 14 and the withdrawal of claim 24 have been fully considered and are persuasive.  Applicant’s arguments in the combination with amendments to claim 10 the intermediate lens group and the vibration-reduction lens group are now interpreted to be lens sub-groups, as set forth below.  The 112 rejection of claim 14 has been withdrawn and claim 24 has been rejoined.   
Applicant’s arguments with respect to claim rejections under 102 based on Souma and/or Iwamoto have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on claim 18 and its dependent claims 19-20 being improperly withdrawn, the examiner is unpersuaded.  Applicant elected Species A, drawn to a variable magnification optical system with four lens groups having a -+-+ arrangement.  Claim 18 introduces a negative fifth lens group (i.e. “third lens group”) adjacent to and on the image side of the second with a distance between them varying during zooming, see below for a detailed interpretation of lens groups.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-17 and 24-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 10 and 26-27 the conditional expression “3.303 ≤  (Gn)t < 100.000” particularly the lower endpoint amounts to prohibited new matter.  Applicant has elected Species A, i.e. examples 1-2 as seen in figures 1 and 4.  The (Gn)t = 3.303 occurs in example 11 as seen in figure 31, which is in withdrawn species B and further fails to have a first lens group consisting of three lenses.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  In this case, there is no support for changing the imaging magnification of the intermediate lens group in a telephoto end state, i.e. (Gn)t, in a variable magnification optical system of Species A and having a first lens group consisting of three lenses.  For purposes of examination the examiner will assume support exists.
Claims 11-17 and 24-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 10 and therefore have the same deficiencies.
Claims 28-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 27 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-17 and 24-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 10 and 26-27 “intermediate lens group” and/or the “image side lens group” have clarity issues.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. See MPEP 2173.  In the art of zoom lenses a “lens group” is one or more lenses that move together during zooming.  Indeed in the CPC classification for zoom lenses includes the explanation/definition that: 
“Groups are counted as consecutive sets of one or more lenses that remain fixed or move in unison, e.g., distances between lenses are constant within a group whereas distances between groups are variable during zooming.  Lens groups having two or more separate subgroups with a variable spacing are to be counted as multiple groups.”

Further, it is also common to use groups in the terms “focusing groups” and/or “vibration-reduction groups.”  These terms (and substantially similar) would be recognized by one skilled in the art to not necessarily be standalone lens groups but may be lens sub-groups contained in a lens group.  The way the claims are constructed it is unclear if the “intermediate lens group” and the “image side lens group” are two distinct lens groups that move together during zooming or if they are lens sub-groups of the second lens group or lens sub-groups of a single unnamed lens group or lens sub-groups of two different two unnamed lens groups or if the “intermediate lens group” and/or the “image side lens group” comprise more than one lens groups.  This clarity issue is exacerbated by applicant removing limitations directly addressing which groups move during zooming.  The specification discloses examples 1-3, 5 & 7-11 note lens sub-group G31 is an intermediate group, examples 4, 6 & 12 notes lens group G4 is an intermediate group.  (It is noted that applicant elected the Species A, i.e. examples 1-2.)  Thus, in light of the specification, the “intermediate lens group” is interpreted to be at least a sub-group (including possibly being the only sub-group) of an unnamed lens group.  The specification has no language regarding “image side lens group.”  Using the plain meaning as would be understood by one skilled in the art and in light of the specification an “image side lens group” is interpreted to be a standalone lens group, see MPEP 2111.01.  To clarify the metes and bounds of the claimed invention, in light of the specification, the examiner suggests, and for purposes of examination will use in claim 10 lines 7-9 “… [[and]] a third lens group comprising at least an intermediate lens sub-group; and [[an]] a fourth image side lens group, wherein both the intermediate lens sub-group and the fourth image side lens group are disposed …”; in claim 26 lines 8-10 “… [[and]] a third lens group comprising at least an intermediate lens sub-group; and [[an]] a fourth image side lens group, wherein both the intermediate lens sub-group and the fourth image side lens group are disposed …”; and in claim 27  line 9 “a second lens group comprising at least an intermediate lens sub-group having…”.  Further, for consistency, in subsequent occurrences in claims 10, 12, 13-15 and 26-28 “the intermediate lens sub-group” and in in claims 11-12 “the fourth image side lens group” will be used; and in claim 17 “the second lens group is constituted by, in order from an object side, a 2-1st lens sub-group having a positive refractive power and a 2-2nd lens sub-group having a positive refractive power, and the 2-1st lens sub-group” will be used.
Claims 11-17 and 24-25 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 10 and therefore have the same deficiencies.
Claims 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 27 and therefore have the same deficiencies.
Regarding claim 12 “among lens groups which are disposed closer to the image side than the intermediate lens sub-group” particularly “lens groups” has clarity issues.  Similar to above, it is unclear if applicant means standalone lens groups or lens sub-groups (e.g. vibration-reduction lens group, focusing lens group or some other subset of lenses) is meant.  Since applicant is comparing to a lens sub-group, i.e. the intermediate lens sub-group one might guess lens sub-groups qualify.  However, a lens sub-group can be any subset of lenses.  If one considers the last lens in example 1 to be a lens sub-group it has f=179.39, which is greater than the fourth lens group f=49.36.  For purposes of examination the examiner will interpret “lens groups” as standalone lens groups.
Further regarding claim 27 “first lens group” and “second lens group” also have clarity issues.  While claims 10 and 26 require changing distance between the first and second lens groups while zooming claim 27 does not.  Using the same reasoning as set forth above it is unclear if the first and second lens groups are each standalone lens groups or if they are lens sub-groups of the same standalone lens group or if they are lens sub-groups of the different standalone lens groups or something else.  In light of the specification and claim 29 first and second lens groups are interpreted as standalone lens groups.
Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 27 and therefore has the same deficiencies.
Claim 29 is not rejected under 35 U.S.C. 112(b) as being indefinite, due to its’ dependency upon claim 27 for this deficiency, since it corrects this deficiency of claim 27, as noted above.

Examiner’s Comments
For clarity and to summarize the examiner interpretations:
A lens group (i.e. the first group, second group, third group and fourth image side group, e.g. instant application figures 1 & 4 elements G1, G2, G3 & G4) are interpreted to be lens groups of one or more lenses that remain fixed or move in unison, e.g., distances between lenses are constant within a group whereas distances between groups are variable during zooming.  
A lens sub-group (i.e. the intermediate lens sub-group, vibration-reduction lens group and focusing lens group, e.g. instant application figures 1 & 4 elements G21, G22, G31 & G32) is interpreted to be a subset of one or more lenses (perhaps all lenses) within a lens group.  
A vibration-reduction lens group (e.g. the vibration-reduction lens group, e.g. instant application figures 1 & 4 element G32) is interpreted to be a lens sub-group.  
A focusing lens group (e.g. instant application figures 1 & 4 element G21) is interpreted to be a lens sub-group.

These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation in light of the specification as is required be the MPEP §2111.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Insofar as they are understood, claims 10-12, 14, 16 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izuhara et al. international patent document WO2014/097355 and/or under 35 U.S.C. 102(a)(2) as being anticipated by the national filing of the same US Patent Application Publication 2015/0281588.
Regarding claim 10 Izuhara discloses a variable magnification optical system (title e.g. examples 1-4 see figures 1, 4, 7 & 10) comprising: a first lens group (abstract e.g. first lens unit G1) consisting of three lenses (e.g. lens elements L1, L2 & L3) and having a negative refractive power (abstract “a negative first lens unit”); a second lens group (e.g. second lens unit G2) having a positive refractive power (abstract “a positive second lens unit”) and disposed closer to an image side than the first lens group (abstract “in order from an object side to an image side, comprising: a negative first lens unit; a positive second lens unit …” see figures 1, 4, 7 & 10); and a third lens group (e.g. third lens unit G3) comprising at least an intermediate lens sub-group (in this case G3 is also the sub-group of larger group, consistent with the interpretations set forth above) and a fourth image side lens group (e.g. fourth lens unit G4), wherein both the intermediate lens sub-group (e.g. G3) and the fourth image side lens group (e.g. G4) are disposed closer to the image side than the second lens group (abstract “in order from an object side to an image side … a positive second lens unit; a negative third lens unit; and a positive fourth lens unit” see figures 1, 4, 7 & 10), wherein when varying magnification a distance between the first lens group and the second lens group is changed (abstract see figures 1, 4, 7 & 10), and the system satisfies the following conditional expression: 3.303 ≤  (Gn)t < 100.000 (e.g. Tables 3, 6, 9 & 12 list magnification of G3 at the telephoto end as 3.77415, 3.53696, 3.31036 & 3.51401, respectively).
Regarding claim 11 Izuhara discloses the variable magnification optical system according to claim 10, as set forth above.  Izuhara further discloses wherein the fourth image side lens group (e.g. G4) has a positive refractive power (abstract “a positive fourth lens unit”).
Regarding claim 12 Izuhara discloses the variable magnification optical system according to claim 10, as set forth above.  Izuhara further discloses wherein the fourth image side lens group (e.g. G4) has the strongest positive refractive power among lens groups which are disposed closer to the image side than the intermediate lens sub-group (e.g. G4) and have positive refractive power (inherent since it is the only lens group so disposed).
Regarding claim 14 Izuhara discloses the variable magnification optical system according to claim 10, as set forth above.  Izuhara further discloses wherein the intermediate lens sub-group (e.g. G3) has negative refractive power (abstract “a negative third lens unit”), and a position of the intermediate lens sub-group in a direction orthogonal to an optical axis is fixed (implicit since paragraph [0025] indicates that in examples 1-4 the image blur compensating lens unit, which moves orthogonally, is the seventh lens element L7, which is in G2).
Regarding claim 16 Izuhara discloses the variable magnification optical system according to claim 10, as set forth above.  Izuhara further discloses wherein the second lens group (e.g. G2) includes at least four lens components (e.g. lenses L4, L5 L6 & L7).
Regarding claim 25 Izuhara further discloses an optical apparatus (title e.g. figure 19 interchangeable-lens type digital camera system 100) having the variable magnification optical system (e.g. lens apparatus 201) of claim 10 mounted thereon (paragraph [0213]).
Regarding claim 26 Izuhara further discloses a method for manufacturing a variable magnification optical system, wherein the variable magnification optical system is according to claim 10 (since prior art is presumed to be enabled, see MPEP 2121, it is implicit that Izuhara discloses how to make the variable magnification optical system is according to claim 10).

Insofar as they are understood, claims 10-12, 15 and 24-26 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Yamada et al. US Patent Application Publication 2014/0362259.
Regarding claim 10 Yamada discloses a variable magnification optical system (title e.g. examples 3-4 see figures 3-4 zoom lens system ZL) comprising: a first lens group (abstract e.g. second lens group Gr2) consisting of three lenses (paragraphs [0167-68] “second lens group Gr2 is composed of two biconcave negative lens elements and a biconvex positive lens element” see figures 3-4) and having a negative refractive power (abstract e.g. Table 1 f2=-11.76 & -11.71, respectively); a second lens group (e.g.  third lens group G3) having a positive refractive power (abstract e.g. Table 1 f3=21.86 & 21.83, respectively) and disposed closer to an image side than the first lens group (see figures 3-4); and a third lens group (e.g. fourth lens group Gr4) comprising at least an intermediate lens sub-group (in this case Gr4 is also the sub-group of larger group, consistent with the interpretations set forth above) and a fourth image side lens group (e.g. fifth lens group Gr5), wherein both the intermediate lens sub-group (e.g. G4) and the fourth image side lens group (e.g. Gr5) are disposed closer to the image side than the second lens group (see figures 3-4), wherein when varying magnification a distance between the first lens group and the second lens group is changed (abstract “achieves magnification variation by varying all axial distances between the lens groups” see figures 3-4), and the system satisfies the following conditional expression: 3.303 ≤  (Gn)t < 100.000 (e.g. inherent given similar structure and function).
Regarding claim 11 Yamada discloses the variable magnification optical system according to claim 10, as set forth above.  Yamada further discloses wherein the fourth image side lens group (e.g. Gr5) has a positive refractive power (abstract).
Regarding claim 12 Yamada discloses the variable magnification optical system according to claim 10, as set forth above.  Yamada further discloses wherein the fourth image side lens group (e.g.  Gr5) has the strongest positive refractive power among lens groups which are disposed closer to the image side than the intermediate lens sub-group (e.g.  Gr4) and have positive refractive power (inherent since it is the only lens group so disposed).
Regarding claim 15 Yamada discloses the variable magnification optical system according to claim 10, as set forth above.  Yamada further discloses wherein the intermediate lens sub-group (e.g. Gr4) has one or more positive lens components and one or more negative lens components (e.g. example 4 Gr4 is a doublet with a positive and a negative lens see figure 4 and paragraph [0079]).
Regarding claim 24 Yamada discloses the variable magnification optical system according to claim 10, as set forth above.  Yamada further discloses it is including: a vibration-reduction lens group (e.g. vibration correction group GrV) disposed closer to the image side than the intermediate lens sub-group (see figures 3-4) and configured to be movable so as to have a movement component in a direction orthogonal to an optical axis (paragraph [0160] “vibration correction group GrV, and as indicated by arrow mV, moves perpendicularly to the optical axis AX for vibration correction” e.g. arrow mV), wherein the system satisfies the following conditional expression: 1.360 < -f(Gn~G(VR))w/fw < 5.000 (using the values in paragraphs [0193-94] -f(Gn~G(VR))w/fw=1.907 & 1.895, respectively).
Regarding claim 25 Yamada further discloses an optical apparatus (title e.g. figure 33 digital appliance DU) having the variable magnification optical system (e.g. ZL) of claim 10 mounted thereon (paragraph [0155 & 0159]).
Regarding claim 26 Yamada further discloses a method for manufacturing a variable magnification optical system, wherein the variable magnification optical system is according to claim 10 (since prior art is presumed to be enabled, see MPEP 2121, it is implicit that Yamada discloses how to make the variable magnification optical system is according to claim 10).

Insofar as they are understood, claims 10-14, 16 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaoka US Patent Application Publication 2013/0141628.
Regarding claim 10 Imaoka discloses a variable magnification optical system (title e.g. examples 2-4 see figures 5, 8 & 12) comprising: a first lens group (e.g. first lens unit G1) consisting of three lenses (e.g. lenses L1, L2 & L3) and having a negative refractive power (abstract “a negative first lens unit”); a second lens group (e.g. second lens unit G2) having a positive refractive power (abstract “positive second lens unit”) and disposed closer to an image side than the first lens group (see figures 5, 8 & 12); and a third lens group (e.g. third lens unit G3) comprising at least an intermediate lens sub-group (in this case G3 is also the sub-group of larger group, consistent with the interpretations set forth above) and a fourth image side lens group (e.g. fourth lens unit G4), wherein both the intermediate lens sub-group (e.g.  G5) and the fourth image side lens group (e.g. G4) are disposed closer to the image side than the second lens group (see figures 5, 8 & 12), wherein when varying magnification a distance between the first lens group and the second lens group is changed (paragraph [0071] “in zooming … the interval between the first lens unit G1 and the second lens unit G2 … vary” see figures 5, 8 & 12), and the system satisfies the following conditional expression: 3.303 ≤  (Gn)t < 100.000 (inherent given similar structure and function).
Regarding claim 11 Imaoka discloses the variable magnification optical system according to claim 10, as set forth above.  Imaoka further discloses wherein the fourth image side lens group (e.g. G4) has a positive refractive power (abstract “a positive fourth lens unit”).
Regarding claim 12 Imaoka discloses the variable magnification optical system according to claim 10, as set forth above.  Imaoka further discloses wherein the fourth image side lens group (e.g. G4) has the strongest positive refractive power among lens groups which are disposed closer to the image side than the intermediate lens sub-group (e.g. G3) and have positive refractive power (inherent since it is the only lens group so disposed).
Regarding claim 13 Imaoka discloses the variable magnification optical system according to claim 10, as set forth above.  Imaoka further discloses wherein the system satisfies the following conditional expression: 0.400 < f(RP)/f(FP) < 2.000 (e.g. using the values for examples 3-4 in Tables 11 & 15 f(RP)/f(FP)=2.29 & 2.05, respectively)
Regarding claim 14 Imaoka discloses the variable magnification optical system according to claim 10, as set forth above.  Imaoka further discloses wherein the intermediate lens sub-group (e.g. G3) has negative refractive power (abstract “negative third lens unit”), and a position of the intermediate lens sub-group in a direction orthogonal to an optical axis is fixed (implicit for examples 3-4 since paragraphs [0094 & 0102] disclose vibration-reduction is accomplished by moving L7 of G2 perpendicularly).
Regarding claim 16 Imaoka discloses the variable magnification optical system according to claim 10, as set forth above.  Imaoka further discloses wherein the second lens group (e.g. G2) includes at least four lens components (e.g. examples 3-4 lenses L4, L5, L6 & L7, see figures 8 & 12).
Regarding claim 25 Imaoka further discloses an optical apparatus (title e.g. figure 16 interchangeable-lens type digital camera system 100) having the variable magnification optical system (e.g. zoom lens system 202) of claim 10 mounted thereon (paragraph [0139] “202 according to any of Embodiments 1 to 4”).
Regarding claim 26 Imaoka further discloses a method for manufacturing a variable magnification optical system, wherein the variable magnification optical system is according to claim 10 (since prior art is presumed to be enabled, see MPEP 2121, it is implicit that Imaoka discloses how to make the variable magnification optical system is according to claim 10).

Insofar as they are understood claims 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai US Patent Application Publication 2007/0206294.
Regarding claim 27 Kanai discloses a variable magnification optical system (title e.g. examples 1 & 3-4 see figures 1, 9 & 13 zoom lenses 1 & 3-4) comprising: a first lens group (abstract e.g. first lens group G1) consisting of three lenses (e.g. lenses L1, L2 & L3) and having a negative refractive power (abstract “a first lens group having a negative refractive power”); at least one positive lens disposed closer to an image side than the first lens group (e.g. biconvex lens L4); an aperture (e.g. aperture stop S) disposed closer to the image side than the at least one positive lens (see figures 1, 9 & 13); a second lens group (abstract e.g. third lens group G3) comprising at least an intermediate lens sub-group (e.g. negative sub-lens group G3n) having at least one lens (e.g. lens L7) disposed closer to the image side than the aperture (see figures 1, 9 & 13), a vibration-reduction lens group (e.g. positive sub-lens group G3p) disposed closer to the image side than the at least one lens (see figures 1, 9 & 13) and configured to be movable so as to have a movement component in a direction orthogonal to an optical axis (paragraphs [0052, 0066 & 0074] “G3p is shifted in a direction orthogonal to an optical axis x”), wherein the system satisfies the following conditional expression: 3.303 ≤  (Gn)t < 100.000 (inherent given similar structure and function).
Regarding claim 29 Kanai discloses the variable magnification optical system according to claim 27, as set forth above.  Kanai further discloses wherein when varying magnification, the first lens group (e.g. G1) is moved in an optical axis direction (abstract “first lens group is moved along an optical axis … during zooming”).

Insofar as they are understood claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masugi US Patent Application Publication 2009/0268308.
Regarding claim 27 Masugi discloses a variable magnification optical system (title e.g. examples 1-2 see figures 1 & 3  lens system ZL), comprising: a first lens group (abstract e.g. first lens group G1) consisting of three lenses (abstract e.g. lenses L11, L12 & L13) and having a negative refractive power (abstract “first lens group having negative refractive power”); at least one positive lens disposed closer to an image side than the first lens group (e.g. biconvex positive lens L21); an aperture (e.g. aperture stop S) disposed closer to the image side than the at least one positive lens (see figures 1 & 3); a second lens group (e.g. second lens group G2) comprising at least an intermediate lens sub-group (e.g. lenses L22 & L23) having at least one lens disposed closer to the image side than the aperture (see figures 1 & 3), a vibration-reduction lens group (paragraph [0112] “the third lens group G3 is the vibration proof lens group” e.g. third lens group G3) disposed closer to the image side than the at least one lens (see figures 1 & 3) and configured to be movable so as to have a movement component in a direction orthogonal to an optical axis (paragraph [0112] “a vibration proof lens group, which vibrates in a direction perpendicular to the optical axis”), wherein the system satisfies the following conditional expression: 3.303 ≤  (Gn)t < 100.000 (inherent given similar structure and function).
Regarding claim 28 Masugi discloses the variable magnification optical system according to claim 27, as set forth above.  Masugi further discloses wherein the system satisfies the following conditional expression: 1.360 < -f(Gn~G(VR))w/fw < 5.000 (e.g. using the values in Table 2 -f(Gn~G(VR))w/fw=4.92).
Regarding claim 29 Masugi discloses the variable magnification optical system according to claim 27, as set forth above.  Masugi further discloses wherein when varying magnification, the first lens group is moved in an optical axis direction (e.g. paragraphs [0074 & 0082] “the first lens group G1, and second lens group G2 move upon zooming” see figures 1 & 3).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s claim 17, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 17 the prior art taken either singly or in combination fails to anticipate or fairly suggest the variable magnification optical system as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a variable magnification optical system specifically including, as the distinguishing features in combination with the other limitations, the second lens group is constituted by, in order from an object side, a 2-1st lens sub-group having a positive refractive power and a 2-2nd lens sub-group having a positive refractive power, and the 2-1st lens sub-group is moved toward the image side as a focusing lens group to perform focusing from an object at infinity to an object at a close distance.  For example, the prior art documents referenced above each fail to disclose or teach all of the claimed features, for example:  Izuhara, Yamada and Imoka at least fail to use any part of the second lens group for focusing; and Kanai and Masugi at least have only three lens groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          June 1, 2022